Per Curiam.

The resolution of the question whether defendant waived the right to assert any defenses against plaintiff assignee necessarily depends upon whether plaintiff acquired the contract in good faith and for value.
Good faith is a continuing requirement right up to the time the assignee parts with value. In view of the flagrant fraud which has been conceded in the stipulation, on this question there should be a full exploration of plaintiff’s involvement with the assignor’s method of selling in other prior transactions as *672well as with the instant one. Also the effect of the return of the coupon hook to the assignee involves the resolution of a question of fact on assignee’s good faith which is not covered in the so-called stipulation of facts.
The judgment should be unanimously reversed and a new trial ordered, with $30 costs to plaintiff to abide the event.
Concur — Di Gtovanna, Gulotta and Brenner, JJ.
Judgment reversed, etc.